DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 13 recites “the component (C) is at least one selected from the group …”. It is not clear whether claim 13 requires additional flame retardant or further defining antimony-based flame retardant and the halogen-based flame retardant of claim 1. The examiner is proposing the following language for claim 13, “wherein the antimony-based flame retardant and the halogen-based flame retardant are selected from the group consisting of …”. Similar rejection is applied to claims 14-16.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 2006-124510) in view of Chiba et al. (WO 2014-010500) and further in view of Horsey et al. (US 6599963).
Regarding claims 1 and 12-16, Hashimoto discloses resin composition comprising (a) 40 to 80 wt.% of an acid modified polypropylene based resin (paragraphs 0006, 0013), (b) 20 to 60 wt.% of ethylene vinyl acetate copolymer (paragraph 0006) and 60 to 180 parts by mass of inorganic hydrate such as magnesium hydroxide, i.e. flame retardant, (paragraph 0006), wherein total component a and b is 100 mass%.
Hashimoto is silent regarding acid modified amount 0.5 to 10 mol%.
Chiba discloses resin composition comprising acid modified polyolefin resin comprising acid modified in amount of 0.5 to 15% by mass to obtain improved mechanical properties and abrasion resistance (paragraphs 0039-0041).
It would have been obvious to one of ordinary skill in the art to use acid modified amount of Chiba in the acid modified polypropylene resin of Hashimoto to obtain improved mechanical properties and abrasion resistance. 
Hashimoto in view of Chiba is silent with respect to antimony based flame retardant.
Horsey discloses flame retardant composition comprising equivalent and interchangeability of using antimony trioxide and magnesium hydroxide (col. 16, lines 12-38).
Given that Horsey discloses the equivalence and interchangeability of using antimony trioxide as presently claimed with using magnesium hydroxide as disclosed by Hashimoto, it would have been obvious to one of ordinary skill in the art to use antimony trioxide in the resin composition of Hashimoto in view of Chiba to obtain flame retardant and meet end users requirements.
Given that the resin composition of Hashimoto in view of Chiba and Horsey discloses the same composition as claimed in present claims, it is clear that the resin composition of Hashimoto in view of Chiba and Horsey would intrinsically possess the same properties as presently claim.
However, the recitation in the claims that the resin composition is “for an adhesive layer of a laminate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hashimoto in view of Chiba and Horsey discloses resin composition as presently claimed, it is clear that the resin composition of Hashimoto in view of Chiba and Horsey would be capable of performing the intended use, i.e. an adhesive layer of a laminate, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 8, Hashimoto in view of Chiba and Horsey discloses a flexible cable comprising the resin composition of claim 1 (paragraphs 0001, 0007-0009). 
While there is no disclosure that the flexible cable is an flexible flat cable as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. flexible flat cable, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition.

Claims 1, 3, 8-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segura et al. (EP 2883925) in view of Horsey et al. (US 6599963).
Regarding claims 1, 3 and 13-14, Segura discloses a resin composition for an adhesive layer of a laminate (paragraphs 0001, 0018, 0091), wherein the resin composition comprising 45 to 90 wt% of an acid modified polypropylene based resin, i.e. component (A), 5 to 40 wt% of a copolymer of ethylene and vinyl acetate, i.e. component (B), (claims 1, 12) and flame retardant (paragraph 0064), wherein the amount of acid in the modified polypropylene based resin is 0.05 to 2 wt% (paragraphs 0013, 0063). When the acid modified polypropylene resin is used in an amount of 80 wt% and ethylene vinyl acetate copolymer in an amount of 20 wt%, it meets the presently claimed limitation of total of the component (A) and the component (B) is 100 wt%.
Segura is silent with respect to antimony based flame retardant and its amount.
Horsey discloses flame retardant composition comprising 0.25 to 10 wt% of antimony trioxide to achieve effective flame retardant properties (col. 15, lines 57 to col. 16, line 12).
It would have been obvious to one of ordinary skill in the art to use the specific flame retardant and its amount of Horsey in the resin composition of Segura to achieve effective flame retardant properties.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 8-9, Segura in view of Horsey discloses the resin composition of claim 1. 
While there is no disclosure that the resin composition for pipes is an flexible flat cable as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. flexible flat cable, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art resin composition for pipes and further that the prior art structure which is a resin composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 10, Segura in view of Horsey discloses the resin composition of claim 1, wherein the laminate comprising a resin film base material and an adhesive layer containing the resin composition of claim 1 placed on the one side of the resin film base material (paragraph 0018). 
Regarding claims 12 and 15-16, Segura discloses a resin composition for an adhesive layer of a laminate (paragraphs 0001, 0018, 0091), wherein the resin composition comprising 45 to 90 wt% of an acid modified polypropylene based resin, i.e. component (A), and 5 to 40 wt% of a copolymer of ethylene and vinyl acetate, i.e. component (B), (claims 1, 12), and flame retardant (paragraph 0064), wherein the amount of acid in the modified polypropylene based resin is 0.05 to 2 wt% (paragraphs 0013, 0063). When the acid modified polypropylene resin is used in an amount of 80 wt% and ethylene vinyl acetate copolymer in an amount of 20 wt%, it meets the presently claimed limitation of total of the component (A) and the component (B) is 100 wt%. 
Segura is silent with respect to antimony based flame retardant and its amount.
Horsey discloses flame retardant composition comprising 0.25 to 10 wt% of antimony trioxide to achieve effective flame retardant properties (col. 15, lines 57 to col. 16, line 12).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art to use the specific flame retardant and its amount of Horsey in the resin composition of Segura to achieve effective flame retardant properties.
Given that the resin composition of Segura in view of Horsey discloses the same composition as claimed in present claim, it is clear that the resin composition of Segura would intrinsically possess the same properties as claimed in present claim.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-4 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 1996-033143) in view of Hashimoto et al. (JP 2006-124510), Chiba et al. (WO 2014-010500) and further in view of Horsey et al. (US 6599963). 
Regarding claims 1, 3 and 12-16, Oshima discloses a laminate comprising an adhesive layer comprising ethylene vinyl acetate polymer (claim 3, paragraph 0018). Oshima does not disclose the composition as claimed in present claims.
Hashimoto discloses resin composition comprising (a) 40 to 80 wt.% of an acid modified polypropylene based resin (paragraphs 0006, 0013) and (b) 20 to 60 wt.% of ethylene vinyl acetate copolymer (paragraph 0006) and 60 to 180 parts by mass of inorganic hydrate such as magnesium hydroxide, i.e. flame retardant, (paragraph 0006) wherein total component a and b is 100 mass%. Hashimoto discloses that the composition has excellent in flame retardancy, cold resistance, mechanical characteristics and molding processability (paragraph 0001).
It would have been obvious to one of ordinary skill in the art to use the composition of Hashimoto in the layer of Oshima to obtain excellent in flame retardancy, cold resistance, mechanical characteristics and molding processability.
Oshima in view of Hashimoto is silent with respect to antimony based flame retardant.
Horsey discloses flame retardant composition comprising equivalent and interchangeability of antimony trioxide and magnesium hydroxide (col. 16, lines 12-38).
Given that Horsey discloses the equivalence and interchangeability of using antimony trioxide as presently claimed with using magnesium hydroxide as disclosed by Oshima in view of Hashimoto, it would have been obvious to one of ordinary skill in the art to use antimony trioxide in the resin composition of Oshima in view of Hashimoto to obtain flame retardant and meet end users requirements.
Oshima in view of Hashimoto is silent regarding acid modified amount 0.5 to 10 mol%.
Chiba discloses resin composition comprising acid modified polyolefin resin comprising acid modified in amount of 0.5 to 15% by mass to obtain improved mechanical properties and abrasion resistance (paragraphs 0039-0041).
It would have been obvious to one of ordinary skill in the art to use acid modified amount of Chiba in the acid modified polypropylene resin of Oshima in view of Hashimoto to obtain improved mechanical properties and abrasion resistance. Given that the resin composition of Oshima in view of Hashimoto and Chiba discloses the same composition as claimed in present claims, it is clear that the resin composition of Oshima in view of Hashimoto and Chiba would intrinsically possess the same properties as presently claim.
Regarding claims 4 and 10, Oshima in view of Hashimoto and Chiba discloses a laminate comprising a biaxially oriented PET film (paragraph 0009), an adhesion promoting layer, i.e. an anchor coat, containing a silane coupling agent (paragraph 0013) and an adhesive layer (claim 1) containing the resin composition of claim 1 wherein the anchor coat and the adhesive layer are layered in this order on one side of the resin film (figure 1).
Regarding claims 8-9, Oshima in view of Hashimoto and Chiba discloses a flat cable (claim 1) wherein the flat cable comprises the resin composition and laminate of claims 1 and 3.
Regarding claim 11, Oshima in view of Hashimoto and Chiba discloses a flexible flat cable comprising first laminate, a conductor, and second laminate wherein the first laminate and the second laminate are laminated according to claim 10 and the conductor is sandwiched between the adhesive layer of the first laminate and the adhesive layer of the second laminate (claim 1, paragraph 0003).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 1996-033143) in view of Hashimoto et al. (JP 2006-124510), Chiba et al. (WO 2014-010500) and Horsey et al. (US 6599963) and further in view of Schlosser et al. (US 2008/0027161).
Regarding claim 5, Oshima in view of Hashimoto and Chiba discloses the laminate of claim 4 but fails to disclose amino based silane agent.
Schlosser discloses highly filled polyolefin based cable comprising amino based silane agent to obtain improved mechanical properties and increased tensile strain at break (paragraph 0011).
It would have been obvious to one of ordinary skill in the art to use the amino based silane agent of Schlosser in the composition of Oshima in view of Hashimoto and Chiba to obtain improved mechanical properties and increased tensile strain at break.

Response to Arguments

Applicant's arguments with respect to preset claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787